United States Securities and Exchange Commission Form 12b-25 SEC File No. 333-39208 CUSIP No. 12615U 10 5 NOTIFICATION OF LATE FILING (Check One): Form 10-K; Form 20-F; Form 11-K; X Form 10-Q ; Form 10-D; Form N-SAR; Form N-CSR For Period Ended:September 30, 2010 _ Transition report on Form 10-K _ Transition Report on Form 20-F _ Transition Report on Form 11-K _ Transition Report on Form 10-Q _ Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates. PART I: - REGISTRANT INFORMATION COL China Online International Inc. Full Name of Registrant N/A Former Name if Applicable 3176 South Peoria Court, Suite 100 Aurora, Colorado 80014 Address of Principal Executive Office (Street and Number) City, State and Zip Code PART II - RULES 12B-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) X (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR,or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day after the prescribed due date; and (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Because of the difficulties encountered by the Company in coordinating the schedules of the various parties who contribute to the filing of the Company’s Quarterly Report on Form 10-Q regarding the quarter ended September 30, 2010 (the “Form 10-Q”), the Company was late in finalizing its accounts and the Form 10-Q and, therefore, the Form 10-Q could not be timely filed without unreasonable effort or expense. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification. Chi Keung Wong 86 021 64479982 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such reports(s) been filed?If answer is no, identity report(s) X Yes No 2 (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? X Yes No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company expects to report a total comprehensive income of approximately Rmb175,007 (US$26,128) for the three months ended September 30, 2010 compared to a total comprehensive loss of Rmb193,902 for the three months ended September 30, 2009.The improvement in operating results, and the resulting total comprehensive income is due toincome from foreign exchange translation adjustments of $368,200 for the three months ended September 30, 2010. COL CHINA ONLINE INTERNATIONAL INC. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 16, 2010 By: /s/ Chi Keung Wong Chi Keung Wong, Chief Executive Officer and Chief Accounting Officer 3
